         Case 2:18-cr-00136-cr Document 1 Filed 11/19/18 Page 1 of 16
                                                                                 TERMED,CJAATY
                            U.S. District Court
                   Southern District of Iowa (Davenport)
         CRIMINAL DOCKET FOR CASE #: 3:13−cr−00015−SMR−HCA−1

Case title: USA v. Efthimiatos et al
Magistrate judge case number: 3:13−mj−00003−TJS                      USDC D-VT
                                                                     2:18-cr-136-1
Date Filed: 03/19/2013
Date Terminated: 06/19/2014

Assigned to: Judge Stephanie M.
Rose
Referred to: Chief Magistrate
Judge Helen C. Adams
Appeals court case number:
14−2612

Defendant (1)
Angelo Peter Efthimiatos            represented by Andrea D Mason
TERMINATED: 06/19/2014                             KEEGAN TINDAL & MASON
                                                   2322 EAST KIMBERLY ROAD
                                                   SUITE 100E
                                                   DAVENPORT, IA 52807
                                                   319−887−6900
                                                   Fax: 319−688−2754
                                                   Email: andrea@keeganlegal.com
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED
                                                   Designation: CJA Appointment

                                                  Diane Z. Helphrey
                                                  FEDERAL PUBLIC DEFENDER
                                                  101 W SECOND STREET
                                                  SUITE 401
                                                  DAVENPORT, IA 52801
                                                  563 322 8931
                                                  Fax: 563 383 0052
                                                  Email: diane_helphrey@fd.org
                                                  TERMINATED: 11/13/2013
                                                  Designation: Public Defender or Community
                                                  Defender Appointment

                                                  John L Lane
                                                  310 Law Building
                                                  225 Second Street SE
                                                  Cedar Rapids, IA 52401
                                                  319 363 3839
                                                  Fax: 319 363 4851
                                                  Email: attyjohnlane@msn.com
                                                  TERMINATED: 12/07/2017
                                                  Designation: CJA Appointment

Pending Counts                                    Disposition
CONSPIRACY TO DISTRIBUTE                          On Counts 1s and 2s, Defendant is sentenced to 57
MARIJUANA; 21:846 and                             months of incarceration, to run concurrently. A
841(b)(1)(C); Drug Conspiracy                     3−year term of SR to follow on Count 1s, and a
(Marijuana)                                       2−year term of SR to follow on Count 2s, to run
(1s)                                              concurrently. Court orders a $100 special
                                                  assessment on each count. Court orders $5,000 in
           Case 2:18-cr-00136-cr Document 1 Filed 11/19/18 Page 2 of 16
                                              restitution.
                                              On Counts 1s and 2s, Defendant is sentenced to 57
MARIJUANA − SELL,                             months of incarceration, to run concurrently. A
DISTRIBUTE, OR DISPENSE;                      3−year term of SR to follow on Count 1s, and a
21:841(a)(1) and 841(b)(1)(D);                2−year term of SR to follow on Count 2s, to run
Possession and Distribution of                concurrently. Court orders a $100 special
Drugs (Marijuana)                             assessment on each count. Court orders $5,000 in
(2s)                                          restitution.

Highest Offense Level (Opening)
Felony

Terminated Counts                             Disposition
CONSPIRACY TO DISTRIBUTE
MARIJUANA: 21:846 and
21:841(b)(1)(B); Drug Conspiracy              Counts 1 and 2 superseded.
(Marijuana)
(1)
CONSPIRACY TO DISTRIBUTE
MARIJUANA: 21:841(a)(1)and
21:841(b)(1)(D); Possession and               Counts 1 and 2 superseded.
Distribution of Drugs (Marijuana)
(2)

Highest Offense Level
(Terminated)
Felony

Complaints                                    Disposition
21:846=MD.F − 21:846, 841(a)(1)
and (b)(1)(D) − Conspiracy to
Distribute Marijuana; and
21:841(a)(1) and (b)(1)(D) −
Possession with Intent to
Distribute Marijuana


Claimant
Daniel Kropas                            represented by James Francis McLaughlin
TERMINATED: 12/08/2014                                  LAW OFFICE OF JAMES F.
                                                        MCLAUGHLIN
                                                        4 Lillinonah Ridge Drive
                                                        New Milford, CT 06776
                                                        203−744−9515
                                                        Email: jfmctlaw@gmail.com
                                                        LEAD ATTORNEY
                                                        PRO HAC VICE
                                                        ATTORNEY TO BE NOTICED
                                                        Designation: Retained


Claimant
US Flight Aircraft Maintenance           represented by US Flight Aircraft Maintenance
TERMINATED: 12/08/2014                                  c/o Bernard J Paquette
                                                        One Wallingford Road
                                                        Danbury, CT 06810
                                                        914 288 8088
                                                        PRO SE
            Case 2:18-cr-00136-cr Document 1 Filed 11/19/18 Page 3 of 16


Claimant
Westconn Aviation LLC                            represented by Westconn Aviation LLC
TERMINATED: 12/08/2014                                          c/o Chris Orifici
                                                                219 Spring Street
                                                                South Salem, NY 10590
                                                                PRO SE


Plaintiff
USA                                             represented by Clifford R Cronk , III
                                                               UNITED STATES ATTORNEY'S
                                                               OFFICE − DAV
                                                               131 East 4th Street
                                                               Suite 310
                                                               Davenport, IA 52801
                                                               563 449 5415
                                                               Fax: 563 449 5433
                                                               Email: Cliff.Cronk@USDOJ.gov
                                                               LEAD ATTORNEY
                                                               ATTORNEY TO BE NOTICED
                                                               Designation: Government − Federal

                                                               Maureen McGuire
                                                               UNITED STATES ATTORNEY'S
                                                               OFFICE − DSM
                                                               110 E COURT AVE
                                                               SUITE 286
                                                               DES MOINES, IA 50309
                                                               515−473−9300
                                                               Fax: 515 473−9282
                                                               Email: maureen.mcguire@usdoj.gov
                                                               TERMINATED: 07/24/2017
                                                               Designation: Government − Federal

 Date Filed     #   Docket Text
 02/20/2013      1 COMPLAINT filed by USA as to Angelo Peter Efthimiatos signed by Magistrate
                   Judge Thomas J. Shields. (dmh) [3:13−mj−00003−TJS] (Entered: 02/20/2013)
 02/20/2013         Judge update in case as to Angelo Peter Efthimiatos. Magistrate Judge Thomas J.
                    Shields added. (dmh) [3:13−mj−00003−TJS] (Entered: 02/20/2013)
 02/20/2013         Case unsealed as to Angelo Peter Efthimiatos. (dmh) [3:13−mj−00003−TJS] (Entered:
                    02/20/2013)
 02/20/2013         Arrest of Angelo Peter Efthimiatos. (dmh) [3:13−mj−00003−TJS] (Entered:
                    02/20/2013)
 02/20/2013      2 Minute Entry for proceedings held before Magistrate Judge Thomas J. Shields. Initial
                   Appearance as to Defendant Angelo Peter Efthimiatos held on 2/20/2013. Attorney
                   Diane Helphrey appeared for Defendant. Preliminary Hearing set for 2/25/2013 at
                   09:30 AM in Davenport − Room 140 − 1st Floor before Magistrate Judge Thomas J.
                   Shields. Detention Hearing set for 2/25/2013 at 09:30 AM in Davenport − Room 140 −
                   1st Floor before Magistrate Judge Thomas J. Shields. (Court Reporter FTR Gold−140)
                   (dmh) [3:13−mj−00003−TJS] (Entered: 02/20/2013)
 02/20/2013      3 ORAL MOTION for Detention by USA as to Angelo Peter Efthimiatos. (dmh)
                   [3:13−mj−00003−TJS] (Entered: 02/20/2013)
 02/20/2013      4 TEMPORARY ORDER OF DETENTION as to Angelo Peter Efthimiatos. Signed by
                   Magistrate Judge Thomas J. Shields on 2/20/2013. (dmh) [3:13−mj−00003−TJS]
                   (Entered: 02/20/2013)
       Case 2:18-cr-00136-cr Document 1 Filed 11/19/18 Page 4 of 16
02/22/2013    5 TEXT ORDER. Due to inclement weather conditions, and the need for witnesses to
                travel from out of town, the preliminary and detention hearing for Defendant Angelo
                Peter Efthimiatos is continued from February 22, 2013 to February 25, 2013 at 9:30
                a.m., at the U.S. Courthouse, Davenport, before Magistrate Judge Thomas J. Shields.
                Signed by Magistrate Judge Thomas J. Shields on 2/22/2013. (dam)
                [3:13−mj−00003−TJS] (Entered: 02/22/2013)
02/25/2013    6 Minute Entry for proceedings held before Magistrate Judge Thomas J. Shields:
                Preliminary Hearing as to Angelo Peter Efthimiatos held on 2/25/2013. Court finds PC
                for the issuance of the criminal complaint and arrest of the defendant. (Court Reporter
                Linda Egbers.) (bp) [3:13−mj−00003−TJS] (Entered: 02/25/2013)
02/25/2013    7 Minute Entry for proceedings held before Magistrate Judge Thomas J. Shields:
                Detention Hearing as to Angelo Peter Efthimiatos held on 2/25/2013. (Court Reporter
                Linda Egbers.) (bp ) [3:13−mj−00003−TJS] (Entered: 02/25/2013)
02/25/2013    8 ORDER granting 3 Motion for Detention as to Angelo Peter Efthimiatos. Signed by
                Magistrate Judge Thomas J. Shields on 02/25/13. (bp ) [3:13−mj−00003−TJS]
                (Entered: 02/25/2013)
02/25/2013    9 EXHIBIT LIST as to Angelo Peter Efthimiatos in re 7 Detention Hearing. (bp )
                [3:13−mj−00003−TJS] (Entered: 02/25/2013)
03/21/2013       Case unsealed as to Angelo Peter Efthimiatos. (rmj) (Entered: 03/21/2013)
03/21/2013       Judge update in case as to Angelo Peter Efthimiatos. Judge Stephanie M. Rose and
                 Magistrate Judge Thomas J. Shields added. (rmj) (Entered: 03/21/2013)
03/21/2013   11 SEALED INDICTMENT as to Angelo Peter Efthimiatos as to Counts One and Two.
                (rmj) (Entered: 03/21/2013)
03/21/2013   12 REDACTED INDICTMENT regarding Angelo Peter Efthimiatos. (rmj) (Entered:
                03/21/2013)
03/21/2013   13 TEXT Minute Entry for proceedings held before Magistrate Judge Thomas J.
                Shields:Grand Jury Presentment as to Angelo Peter Efthimiatos held on 3/21/2013.
                Richard D. Westphal present for the Government. Not Secret. Notice to issue. Gov.
                requested Detention. ***ARRAIGNMENT SCHEDULED FOR 3/29/2013 09:00 AM
                in Davenport − Room 140 − 1st Floor before Magistrate Judge Thomas J. Shields.
                (Court Reporter None.) [8:47−8:57am] (rmj) (Entered: 03/21/2013)
03/29/2013   14 Minute Entry for proceedings held before Magistrate Judge Thomas J. Shields.
                Arraignment as to Angelo Peter Efthimiatos on Counts 1 and 2 held on 3/29/2013.
                (Court Reporter FTR Gold−140) (dmh) (Entered: 03/29/2013)
03/29/2013   15 TEXT ORDER SETTING TRIAL as to Angelo Peter Efthimiatos. Jury Trial set for
                6/3/2013 at 09:00 AM in Davenport − Room 120 − 1st Floor before Judge Stephanie
                M. Rose. Discovery due by 4/7/2013. Reciprocal Discovery due by 4/17/2013.
                Motions due by 5/7/2013. Pretrial Conference set for 5/14/2013 at 09:00 AM in
                Davenport − Room 140 − 1st Floor before Magistrate Judge Thomas J. Shields. Signed
                by Magistrate Judge Thomas J. Shields on 3/29/2013. (dmh) (Entered: 03/29/2013)
05/07/2013   16 ORDER SETTING PRETRIAL CONFERENCE as to Angelo Peter Efthimiatos.
                Signed by Magistrate Judge Thomas J. Shields on 05/07/13. (bp ) (Entered:
                05/07/2013)
05/08/2013   17 TEXT ORDER as to Angelo Peter Efthimiatos. The undersigned judge will hold a
                telephonic status conference with counsel on Thursday, May 16, 2013, at 9:30 a.m. At
                the time of the status conference, counsel should call the Court's "Meet−Me"
                conference line (515/284−6259) and at the prompt enter 116259 to be connected to the
                conference call. The pretrial conference set for May 14, 2013 is cancelled. Signed by
                Judge Stephanie M. Rose on 5/8/2013.(nsr) (Entered: 05/08/2013)
05/16/2013   18 TEXT Minute Entry for telephonic status conference held 5/16/2013 before Judge
                Stephanie M. Rose. Participating in the conference: Cliff Cronk for the government
                and Diane Helphrey for defendant Angelo Peter Efthimiatos. Order to follow. (Court
                Reporter Kelli Mulcahy) (nsr) (Entered: 05/16/2013)
       Case 2:18-cr-00136-cr Document 1 Filed 11/19/18 Page 5 of 16
05/16/2013   19 ORDER TO CONTINUE − Ends of Justice as to Defendant Angelo Peter Efthimiatos.
                Jury Trial set for 2−week period commencing 8/5/2013 at 9:00 AM in Davenport
                Courthouse before Judge Stephanie M. Rose. Pretrial motion deadline extended to
                7/15/2013. Signed by Judge Stephanie M. Rose on 5/16/2013. (nsr) (Entered:
                05/16/2013)
07/15/2013   20 MOTION to Suppress Statements and Request for Evidentiary Hearing by Angelo
                Peter Efthimiatos. Responses due by 7/25/2013 (Attachments: # 1 Brief in
                Support)(Helphrey, Diane) (Entered: 07/15/2013)
07/15/2013   21 MOTION to Suppress Evidence by Angelo Peter Efthimiatos. Responses due by
                7/25/2013 (Attachments: # 1 Brief in Support Motion to Suppress Evidence and
                Request for Evidentiary Hearing)(Helphrey, Diane) (Entered: 07/15/2013)
07/17/2013   22 MOTION to Continue Trial by Angelo Peter Efthimiatos. Motions referred to Thomas
                J. Shields. (Helphrey, Diane) (Entered: 07/17/2013)
07/19/2013   23 ORDER granting 22 Motion to Continue Trial as to Angelo Peter Efthimiatos (1). Jury
                Trial set for 2−week period commencing 9/3/2013 at 9:00 AM in Davenport
                Courthouse before Judge Stephanie M. Rose. Signed by Judge Stephanie M. Rose on
                7/19/2013. (nsr) (Entered: 07/19/2013)
07/25/2013   24 TEXT ORDER: ORDER SETTING HEARING ON MOTIONS. Defendant Angelo P.
                Efthimiatos has filed motions to suppress evidence and statements 20 , 21 . The Court
                will hold a hearing on the motions commencing at 9:00 a.m. on Thursday, August 8,
                2013, at the United States Courthouse in Davenport, Iowa. The U.S. Marshals Service
                shall have Defendant present for the hearing. Signed by Judge Stephanie M. Rose on
                7/25/2013. (nsr) (Entered: 07/25/2013)
07/29/2013   26 MOTION for Extension of time to file responses by USA as to Angelo Peter
                Efthimiatos. Motions referred to Thomas J. Shields. Responses due by 8/8/2013
                (Cronk, Clifford) (Entered: 07/29/2013)
07/30/2013   27 TEXT ORDER: ORDER granting 26 Government's unresisted motion for extension of
                time. The Government shall have until the close of business on Friday, August 2,
                2013, to respond to the motions to suppress 20 and 21 . Signed by Judge Stephanie M.
                Rose on 7/30/2013. (nsr) (Entered: 07/30/2013)
08/01/2013   29 First MOTION to Continue suppression motion by Angelo Peter Efthimiatos. Motions
                referred to Thomas J. Shields. Responses due by 8/12/2013 (Helphrey, Diane)
                (Entered: 08/01/2013)
08/02/2013   30 RESPONSE in Opposition/Resistance by USA as to Angelo Peter Efthimiatos re 21
                MOTION to Suppress Evidence, 20 MOTION to Suppress Statements and Request for
                Evidentiary Hearing Replies due by 8/12/2013. (Attachments: # 1 Exhibit First
                advisement form, # 2 Exhibit Second advisement form, # 3 Exhibit Consent to search
                form)(Cronk, Clifford) (Entered: 08/02/2013)
08/02/2013   31 TEXT ORDER: The Court grants Defendant Angelo Efthimiatos's unresisted motion
                to continue hearing 29 . Hearing on Defendant's motions to suppress statements 20 and
                evidence 21 is continued and will be held on Friday, August 16, 2013, at 1:00 p.m. at
                the United States Courthouse in Davenport, Iowa. The United States Marshals Service
                will have Defendant Efthimiatos present for the hearing. Signed by Judge Stephanie
                M. Rose on 8/2/2013. (nsr) (Entered: 08/02/2013)
08/05/2013   32 TEXT ORDER as to Angelo Peter Efthimiatos. On Wednesday, August 7, 2013, at
                noon, the Court will hold a telephone conference with counsel to discuss a date for the
                suppression hearing. At the time of the conference call, counsel should call the Court's
                "Meet−Me" conference line (515/284−6259) and at the prompt enter 116259 to be
                connected to the conference call. Signed by Judge Stephanie M. Rose on
                8/5/2013.(nsr) (Entered: 08/05/2013)
08/07/2013   33 TEXT Minute Entry for scheduling conference held 8/7/2013 before Judge Stephanie
                M. Rose. Participating in the conference were: Clifford Cronk for the Government and
                Diane Helphrey for Defendant Efthimiatos. Order to follow. (Court Reporter Kelli
                Mulcahy)(nsr) (Entered: 08/07/2013)
       Case 2:18-cr-00136-cr Document 1 Filed 11/19/18 Page 6 of 16
08/07/2013   34 ORDER TO CONTINUE − Ends of Justice as to Defendant Angelo Peter Efthimiatos.
                Jury Trial set for 2−week period commencing November 4, 2013, at 9:00 AM in
                Davenport Courthouse before Judge Stephanie M. Rose. Estimated length of trial − 3
                1/2 days. Final pretrial conference set for Friday, October 25, 2013, at 3:30 PM by
                Phone Hearing before Judge Stephanie M. Rose. Suppression hearing continued to
                Friday, September 6, 2013, at 9:00 a.m. at U.S. Courthouse in Davenport, Iowa.
                Estimated length of hearing − 4 hours. Signed by Judge Stephanie M. Rose on
                8/7/2013. (nsr) (Entered: 08/07/2013)
08/12/2013   35 Defendant's Reply to 30 Government's Response to Defendant's Motions 20 and 21
                filed by Angelo Peter Efthimiatos. Replies due by 8/22/2013. (Helphrey, Diane)
                Modified on 8/13/2013 to link to Motions 20 and 21 (dmh). (Entered: 08/12/2013)
08/22/2013       Case sealed as to Angelo Peter Efthimiatos (rmj) (Entered: 08/22/2013)
08/22/2013   36 SEALED SUPERSEDING INDICTMENT as to Angelo Peter Efthimiatos (1) Counts
                1s, 2s. Michael G Efthimiatos (2) Count One. (rmj) Modified on 8/28/2013 (rmj).
                (Entered: 08/22/2013)
08/22/2013   37 REDACTED SUPERSEDING INDICTMENT by USA as to Angelo Peter Efthimiatos
                and Michael G Efthimiatos (rmj) (Entered: 08/22/2013)
08/22/2013   38 TEXT Minute Entry for proceedings held before Magistrate Judge Thomas J.
                Shields:Grand Jury Presentment as to Angelo Peter Efthimiatos and Michael G
                Efthimiatos held on 8/22/2013. Richard D. Westphal present for the government.
                Secret. Warrant for Defendant Michael Efthimiatos to issue. Notice to issue for
                Defendant Angelo Efthimiatos. Gov. requested Detention. Arraignment set for
                8/28/13, at 9:00. (Court Reporter None.) [9:12 − 9:21] (rmj) (Entered: 08/22/2013)
08/22/2013       Set Hearings as to Angelo Peter Efthimiatos: Arraignment set for 8/28/2013 09:00 AM
                 in Davenport − Room 120 − 1st Floor before Magistrate Judge Thomas J. Shields.
                 (rmj) (Entered: 08/22/2013)
08/28/2013       Case unsealed as to Angelo Peter Efthimiatos, Michael G Efthimiatos (bp ) (Entered:
                 08/28/2013)
08/28/2013   40 Minute Entry for proceedings held before Magistrate Judge Thomas J. Shields:
                Arraignment as to Angelo Peter Efthimiatos (1) on Counts 1s & 2s held on 8/28/2013.
                (Court Reporter FTR Gold − 140.) (bp ) (Entered: 08/28/2013)
08/28/2013   41 TEXT ORDER SETTING TRIAL as to Angelo Peter Efthimiatos. Jury Trial set for
                11/4/2013 09:00 AM in Davenport − Room 120 − 1st Floor before Judge Stephanie M.
                Rose. Pretrial Conference set for 10/25/2013 03:30 PM in Phone Hearing before Judge
                Stephanie M. Rose. Signed by Magistrate Judge Thomas J. Shields on 08/28/13. (bp )
                (Entered: 08/28/2013)
09/03/2013   43 RESPONSE in Opposition/Resistance by USA as to Angelo Peter Efthimiatos re 21
                MOTION to Suppress Evidence, 20 MOTION to Suppress Statements and Request for
                Evidentiary Hearing Replies due by 9/13/2013. (Attachments: # 1 Exhibit Fuel
                Purchase and parking records)(Cronk, Clifford) (Entered: 09/03/2013)
09/04/2013   45 MOTION to Continue Motion to Suppress Statements and Evidence Hearing by
                Angelo Peter Efthimiatos. Motions referred to Thomas J. Shields. Responses due by
                9/16/2013 (Helphrey, Diane) (Entered: 09/04/2013)
09/05/2013   49 RESPONSE in Opposition/Resistance by USA as to Angelo Peter Efthimiatos re 45
                MOTION to Continue Motion to Suppress Statements and Evidence Hearing Replies
                due by 9/16/2013. (Cronk, Clifford) (Entered: 09/05/2013)
09/05/2013   50 TEXT ORDER: ORDER granting in part and denying in part 45 Defendant Angelo
                Peter Efthimiatos's (1) "Motion to Continue Motion to Suppress Statements and
                Evidence Hearing." The suppression hearing will commence as scheduled at 9:00 a.m.
                on Friday, September 6, 2013, at the United States Courthouse in Davenport, Iowa. At
                the conclusion of the government's evidence, the hearing will be adjourned to be
                continued to a later date to allow Defendant to present evidence. The U.S. Marshals
                Service shall have Defendant present for the hearing. Signed by Judge Stephanie M.
                Rose on 9/5/2013. (nsr) (Entered: 09/05/2013)
       Case 2:18-cr-00136-cr Document 1 Filed 11/19/18 Page 7 of 16
09/06/2013   56 Minute Entry for proceedings held before Judge Stephanie M. Rose:Motion Hearing as
                to Angelo Peter Efthimiatos held on 9/6/2013 re 20 MOTION to Suppress Statements;
                21 MOTION to Suppress Evidence filed by Angelo Peter Efthimiatos. Evidence
                entered, hearing continued to September 16, 2013 at 10:00 AM. (Court Reporter Linda
                Egbers.) (ms) (Entered: 09/06/2013)
09/06/2013   57 HEARING EXHIBIT LIST (Day 1) as to Angelo Peter Efthimiatos. (ms) (Entered:
                09/06/2013)
09/06/2013   58 HEARING WITNESS LIST (Day 1) as to Angelo Peter Efthimiatos (ms) (Entered:
                09/06/2013)
09/06/2013   62 TEXT Minute Entry for proceedings held before Judge Stephanie M. Rose. Status
                Conference as to Angelo Peter Efthimiatos and Michael G Efthimiatos held on
                9/6/2013. Present were C Cronk, D Helphrey and J Keith Rigg. Court and counsel
                discuss trial date. After discussion, trial remains scheduled for 11/4/2013 at 9:00 am.
                [2:57−3:01pm] (Court Reporter Linda Egbers) (dmh) (Entered: 09/06/2013)
09/16/2013   66 Minute Entry for proceedings held before Judge Stephanie M. Rose:Motion Hearing
                (Day 2) as to Angelo Peter Efthimiatos held on 9/16/2013 re 20 MOTION to Suppress
                Statements; 21 MOTION to Suppress Evidence filed by Angelo Peter Efthimiatos.
                Supplemental briefing due by September 30, 2013. Replies due by October 7, 2013.
                (Court Reporter Kelli Mulcahy.) (ms) (Entered: 09/16/2013)
09/16/2013   67 HEARING EXHIBIT LIST (Day 2) as to Angelo Peter Efthimiatos. (ms) (Entered:
                09/16/2013)
09/16/2013   68 HEARING WITNESS LIST (Day 2) as to Angelo Peter Efthimiatos (ms) (Entered:
                09/16/2013)
09/25/2013   72 CJA 23 Financial Affidavit by Angelo Peter Efthimiatos. (bp ) (Entered: 09/26/2013)
09/25/2013   73 ORDER FOR APPOINTMENT OF COUNSEL as to Angelo Peter Efthimiatos.
                Signed by Magistrate Judge Thomas J. Shields on 09/25/13. (bp ) (Entered:
                09/26/2013)
09/30/2013   74 BRIEF in Support of Motion to Suppress Evidence and to Suppress Statement
                Following Evidentiary Hearing, Supplemental as to Angelo Peter Efthimiatos
                (Helphrey, Diane) (Entered: 09/30/2013)
10/07/2013   76 RESPONSE in Opposition/Resistance by USA as to Angelo Peter Efthimiatos re 21
                MOTION to Suppress Evidence, 20 MOTION to Suppress Statements and Request for
                Evidentiary Hearing Response to Supplemental Brief Replies due by 10/18/2013.
                (Cronk, Clifford) (Entered: 10/07/2013)
10/08/2013   77 TEXT ORDER: ORDER granting 75 Defendant Michael Efthimiatos's motion to
                extend deadline for motions. All parties shall have to and including Monday, October
                21, 2013, to file any pretrial motions. Signed by Judge Stephanie M. Rose on
                10/8/2013.(nsr) (Entered: 10/08/2013)
10/08/2013   78 ORDER granting in part and denying in part 20 Motion to Suppress Statements as to
                Angelo Peter Efthimiatos (1); denying 21 Motion to Suppress Evidence as to Angelo
                Peter Efthimiatos (1). Signed by Judge Stephanie M. Rose on 10/8/2013. (ms)
                (Entered: 10/08/2013)
10/21/2013   79 TEXT ORDER as to Angelo Peter Efthimiatos and Michael G Efthimiatos. By prior
                order 34 , a telephonic pretrial conference was set for Friday, October 25, 2013, at 3:30
                p.m. Due to a change in the Court's schedule, the pretrial conference will be held on
                October 25, 2013, at 1:00 p.m. At the time of the pretrial conference, counsel should
                call the Court's "Meet−Me" conference line (515/284−6259) and at the prompt enter
                116259 to be connected to the conference call. Signed by Judge Stephanie M. Rose on
                10/21/2013.(nsr) (Entered: 10/21/2013)
10/23/2013   81 TEXT ORDER: ORDER SETTING HEARING ON MOTION TO CONTINUE
                TRIAL DATE. During the telephonic scheduling conference set for October 25, 2013,
                at 1:00 p.m., the Court will hear arguments on Defendant Michael G. Efthimiatos's
                resisted "Motion to Continue Trial Date" 80 . Signed by Judge Stephanie M. Rose on
                10/23/2013. (nsr) (Entered: 10/23/2013)
       Case 2:18-cr-00136-cr Document 1 Filed 11/19/18 Page 8 of 16
10/25/2013   82 TEXT Minute Entry for pretrial conference and hearing on motion to continue trial 80
                held October 25, 2013, before Judge Stephanie M. Rose. Participating in the
                conference were Clifford R. Cronk III for the Government; Diane Z. Helphrey for
                Defendant Angelo Efthimiatos; and J. Keith Rigg for Defendant Michael Efthimiatos.
                Order to follow. (Court Reporter Kelli Mulcahy)(nsr) (Entered: 10/25/2013)
10/28/2013   83 ORDER TO CONTINUE − Ends of Justice as to Defendant Angelo Peter Efthimiatos
                and Michael G Efthimiatos. Defendant Michael G. Efthimiatos's (2) Unresisted Motion
                to Continue Trial is Granted. Jury Trial of both Defendants is continued to 1/6/2014 at
                9:00 AM in Des Moines − Room 145 − 1st Floor South before Judge Stephanie M.
                Rose. The deadline for pretrial motions and change−of−plea proceedings is extended
                to 12/16/2013. Signed by Judge Stephanie M. Rose on 10/28/2013. (nsr) (Entered:
                10/28/2013)
11/12/2013   84 MOTION for Withdrawal of Attorney Due to Conflict by Angelo Peter Efthimiatos.
                Motions referred to Thomas J. Shields. (Helphrey, Diane) (Entered: 11/12/2013)
11/13/2013   85 TEXT ORDER: ORDER granting 84 Diane Helphrey's Motion to Withdraw as
                Counsel Due to Conflict. Ms. Helphrey's appearance shall be termed. The Clerk of
                Court shall appoint substitute counsel for Defendant Angelo Peter Efthimiatos. Signed
                by Judge Stephanie M. Rose on 11/13/2013.(nsr) (Entered: 11/13/2013)
11/13/2013       Attorney update in case as to Angelo Peter Efthimiatos. Attorney John L Lane for
                 Angelo Peter Efthimiatos added. (bp ) (Entered: 11/13/2013)
11/14/2013   86 NOTICE OF ATTORNEY APPEARANCE: John L Lane appearing for Angelo Peter
                Efthimiatos (Lane, John) (Entered: 11/14/2013)
11/14/2013   87 ORDER FOR APPOINTMENT OF COUNSEL as to Angelo Peter Efthimiatos.
                Signed by Magistrate Judge Thomas J. Shields on 11/14/2013. (bp ) (Entered:
                11/14/2013)
12/05/2013   88 TRANSCRIPT of Proceedings as to Angelo Peter Efthimiatos re 7 Detention Hearing,
                6 Preliminary Hearing,, held on 2−25−13 before Judge Shields. Tape/Page No(s):
                1−52. Court Reporter/Transcriber Linda Egbers, Telephone number 563−884−7737.
                Transcript may be viewed at court public terminal or purchased through Court
                Reporter/Transcriber before deadline for Release of Transcript Restriction. After that
                date it may be obtained through court reporter, Clerk's Office, or PACER. Redaction
                Request due 12/30/2013. Redacted Transcript Deadline set for 1/9/2014. Release of
                Transcript Restriction set for 3/10/2014. (Egbers, Linda) (Entered: 12/05/2013)
12/06/2013   89 STIPULATED DISCOVERY AND PROTECTIVE ORDER as to Angelo Peter
                Efthimiatos. Signed by Magistrate Judge Thomas J. Shields on 12/5/2013. (dm)
                (Entered: 12/06/2013)
12/12/2013   90 TEXT ORDER as to Angelo Peter Efthimiatos and Michael G Efthimiatos. This matter
                is set for trial during the criminal trial period commencing January 6, 2014. The Court
                will hold a telephonic scheduling conference with counsel on Tuesday, December 17,
                2013, at 3:30 p.m. At the time of the telephone conference, counsel should call the
                Court's "Meet−Me" conference line (515/284−6259) and at the prompt enter 116259 to
                be connected to the conference call. Signed by Judge Stephanie M. Rose on
                12/12/2013.(nsr) (Entered: 12/12/2013)
12/12/2013       Set/Reset Hearings as to Angelo Peter Efthimiatos, Michael G Efthimiatos: Scheduling
                 Conference set for 12/17/2013 03:30 PM in Phone Hearing before Judge Stephanie M.
                 Rose. (nsr) (Entered: 12/12/2013)
12/13/2013   91 TEXT ORDER as to Angelo Peter Efthimiatos and Michael G Efthimiatos. By
                agreement of counsel and the Court, the scheduling conference set for December 17,
                2013, is rescheduled and will be held on Monday, December 16, 2013, at 11:15 a.m.
                BECAUSE THE COURT HAS OTHER HEARINGS THE MORNING OF
                DECEMBER 16, THE COURT WILL PLACE THE CONFERENCE CALL TO
                COUNSEL AT THEIR TELEPHONE NUMBERS SHOWN ON THE DOCKET.
                Signed by Judge Stephanie M. Rose on 12/13/2013.(nsr) (Entered: 12/13/2013)
12/16/2013   92 NOTICE of Intent to Plead Guilty as to Angelo Peter Efthimiatos (Lane, John)
                (Entered: 12/16/2013)
       Case 2:18-cr-00136-cr Document 1 Filed 11/19/18 Page 9 of 16
12/16/2013    93 TEXT ORDER SETTING CHANGE OF PLEA PROCEEDING. The Court will
                 conduct a Change of Plea Hearing for Defendant Angelo Peter Efthimiatos on
                 December 20, 2013, at 2:00 PM at the Davenport U.S. Courthouse before Magistrate
                 Judge Thomas J. Shields. Signed by Magistrate Judge Thomas J. Shields on
                 12/16/2013. (dm) (Entered: 12/16/2013)
12/16/2013    94 TEXT Minute Entry for scheduling conference held December 16, 2013, before Judge
                 Stephanie M. Rose. Participating in the conference were Cliff Cronk for the
                 Government; John Lane for Defendant Angelo Efthimiatos; and J. Keith Rigg for
                 Defendant Michael Efthimiatos. Order to follow. (Court Reporter Kelli Mulcahy) (nsr)
                 (Entered: 12/16/2013)
12/20/2013    97 Minute Entry for proceedings held before Magistrate Judge Thomas J. Shields:Change
                 of Plea Hearing as to Angelo Peter Efthimiatos held on 12/20/2013. Sentencing set for
                 3/21/2014 11:00 AM in Davenport − Room 140 − 1st Floor before Judge Stephanie M.
                 Rose. (Court Reporter Linda Egbers.) (rmj) (Entered: 12/20/2013)
12/20/2013    98 NOTICE AND CONSENT RE ENTRY OF PLEA OF GUILTY by Angelo Peter
                 Efthimiatos. (rmj) (Entered: 12/20/2013)
12/20/2013    99 REPORT AND RECOMMENDATION CONCERNING PLEA OF GUILTY as to
                 Angelo Peter Efthimiatos by Magistrate Judge Thomas J. Shields. Objections to R&R
                 due by 1/6/2014. Signed by Magistrate Judge Thomas J. Shields on 12/20/2013. (rmj)
                 (Entered: 12/20/2013)
12/23/2013   100 ORDER for Presentence Investigation as to Angelo Peter Efthimiatos. Signed by
                 Judge Stephanie M. Rose on 12/23/2013. (nsr) (Entered: 12/23/2013)
12/30/2013   101 MOTION to Continue Sentencing by Angelo Peter Efthimiatos. Motions referred to
                 Thomas J. Shields. Responses due by 1/9/2014 (Lane, John) (Entered: 12/30/2013)
01/03/2014   102 *** SENT IN ERROR **** TEXT ORDER as to Defendant Angelo Peter Efthimiatos
                 (1). ORDER granting 101 Defendant Angelo Peter Efthimiatos's (1) Unresisted
                 Motion to Continue Sentencing. Sentencing, now set for March 21, 2014, is continued
                 and will be held on Friday, April 28, 2014, at 11:00 a.m. at the United States
                 Courthouse in Davenport, Iowa. Signed by Judge Stephanie M. Rose on 1/3/2014.
                 (nsr) Modified on 1/3/2014 (sc). (Entered: 01/03/2014)
01/03/2014   103 TEXT ORDER as to Defendant Angelo Peter Efthimiatos. ORDER granting 101
                 Defendant Angelo Peter Efthimiatos's (1) Unresisted Motion to Continue Sentencing.
                 Sentencing, now set for March 21, 2014, is continued and will be held on Friday, April
                 25, 2014, at 11:00 a.m. at the United States Courthouse in Davenport, Iowa. Signed by
                 Judge Stephanie M. Rose on 1/3/2014. (nsr) (Entered: 01/03/2014)
01/10/2014   110 ORDER Accepting Report and Recommendation Regarding 99 Plea of Guilty as to
                 Angelo Peter Efthimiatos (1). Signed by Judge Stephanie M. Rose on 1/10/2014. (nsr)
                 (Entered: 01/10/2014)
01/10/2014   111 MOTION for Court Order allowing Contact Visit by Defendant With His Family by
                 Angelo Peter Efthimiatos. Motions referred to Thomas J. Shields. Responses due by
                 1/21/2014 (Lane, John) (Entered: 01/10/2014)
01/13/2014   112 TEXT ORDER: ORDER denying for correctional security reasons 111 Defendant
                 Angelo Efthimiatos's (1) Motion for Court Order Allowing Contact Visit by Defendant
                 With his family. Signed by Judge Stephanie M. Rose on 1/13/2014.(nsr) (Entered:
                 01/13/2014)
01/28/2014   119 TRANSCRIPT of Proceedings as to Angelo Peter Efthimiatos re 97 Change of Plea
                 Hearing, held on 12−20−13 before Judge Shields. Tape/Page No(s): 1−40. Court
                 Reporter/Transcriber Linda Egbers, Telephone number 563−884−7737. Transcript
                 may be viewed at court public terminal or purchased through Court
                 Reporter/Transcriber before deadline for Release of Transcript Restriction. After that
                 date it may be obtained through court reporter, Clerk's Office, or PACER. Redaction
                 Request due 2/21/2014. Redacted Transcript Deadline set for 3/3/2014. Release of
                 Transcript Restriction set for 5/1/2014. (Egbers, Linda) (Entered: 01/28/2014)
02/03/2014   126 PRESENTENCE INVESTIGATION REPORT DRAFT (Sealed) as to Angelo Peter
                 Efthimiatos (Herrera, Kristin) (Entered: 02/03/2014)
       Case 2:18-cr-00136-cr Document 1 Filed 11/19/18 Page 10 of 16
02/14/2014   160 MOTION for Extension of time to file objections to PSR by USA as to Angelo Peter
                 Efthimiatos. Motions referred to Thomas J. Shields. Responses due by 2/24/2014
                 (Cronk, Clifford) (Entered: 02/14/2014)
02/14/2014   161 Unresisted MOTION for Extension of Time to File Objections to Presentence
                 Investigation Report by Angelo Peter Efthimiatos. Motions referred to Thomas J.
                 Shields. Responses due by 2/24/2014 (Lane, John) (Entered: 02/14/2014)
02/14/2014   162 TEXT ORDER AS TO DEFENDANT ANGELO PETER EFTHIMIATOS (1):
                 ORDER granting 160 and 161 motions for additional time to file objections to the
                 Presentence Report. Both Defendant Angelo Peter Efthimiatos and the Government
                 shall have to and including Monday, February 24, 2014, to file objections to the
                 Presentence Report. The Probation Office shall have until March 3, 2014, to facilitate
                 an objection meeting with counsel. Signed by Judge Stephanie M. Rose on
                 2/14/2014.(nsr) (Entered: 02/14/2014)
02/24/2014   164 OBJECTION TO PRESENTENCE INVESTIGATION REPORT (SEALED) 126 as to
                 Angelo Peter Efthimiatos. (Attachments: # 1 Incarcerated dates at the Westchester
                 County Correctional facility, # 2 United States v. Kerem Dayi, # 3 News Release on
                 Potential Reduction to Drug Trafficking Sentences)(Lane, John) (Entered: 02/24/2014)
02/24/2014   165 OBJECTION TO PRESENTENCE INVESTIGATION REPORT (SEALED) 126 as to
                 Angelo Peter Efthimiatos. (Cronk, Clifford) (Entered: 02/24/2014)
02/24/2014         Judge update in case as to Angelo Peter Efthimiatos, Michael G Efthimiatos.
                   Magistrate Judge Helen C. Adams added. Magistrate Judge Thomas J. Shields no
                   longer assigned to case. (Boes, Jackson) (Entered: 02/24/2014)
03/18/2014   168 MOTION for Hearing/Oral Arguments on forfeiture by USA as to Angelo Peter
                 Efthimiatos. Responses due by 3/28/2014 (Cronk, Clifford) (Entered: 03/18/2014)
04/01/2014   170 TEXT ORDER as to Angelo Peter Efthimiatos. Forfeiture Hearing set for Thursday,
                 April 24, 2014, at 9:00 AM in Davenport Courthouse before Judge Stephanie M. Rose.
                 The U.S. Marshals Service shall have Defendant Angelo Peter Efthimiatos present for
                 the hearing. Signed by Judge Stephanie M. Rose on 4/1/2014.(nsr) (Entered:
                 04/01/2014)
04/01/2014   171 TEXT ORDER as to Angelo Peter Efthimiatos. By agreement of counsel and the
                 Court, sentencing is continued to Thursday, June 19, 2014, at 1:00 p.m. in Davenport
                 Courthouse before Judge Stephanie M. Rose. Signed by Judge Stephanie M. Rose on
                 4/1/2014.(nsr) (Entered: 04/01/2014)
04/03/2014   173 FINAL PRESENTENCE INVESTIGATION REPORT (Sealed) as to Angelo Peter
                 Efthimiatos (Attachments: # 1 DEFENSE final letter, # 2 GOVT final letter)(Callear,
                 Patty) (Entered: 04/03/2014)
04/03/2014   174 OBJECTION TO PRESENTENCE INVESTIGATION REPORT (SEALED) 169 as to
                 Michael G Efthimiatos. (Rigg, J) Modified on 4/4/2014 to remove reference to
                 co−defendant (dmh). (Entered: 04/03/2014)
04/22/2014   176 PRETRIAL MEMORANDUM/BRIEF in support of forfeiture by Angelo Peter
                 Efthimiatos (Cronk, Clifford) (Entered: 04/22/2014)
04/24/2014   177 Minute Entry for proceedings held before Judge Stephanie M. Rose: Forfeiture
                 Hearing as to Angelo Peter Efthimiatos held on 4/24/2014. See also ECF Nos. 168,
                 176. Forfeiture granted, order to follow. (Court Reporter Kelli Mulcahy.) (DT)
                 (Entered: 04/24/2014)
04/24/2014   178 EXHIBIT LIST as to Angelo Peter Efthimiatos, in re 177 Forfeiture Hearing. (DT)
                 (Entered: 04/24/2014)
04/24/2014   179 Sealed Government Exhibits 1−11 from Forfeiture Hearing (DT) (Entered:
                 04/24/2014)
04/24/2014   180 WITNESS LIST as to Angelo Peter Efthimiatos, in re 177 Forfeiture Hearing. (DT)
                 (Entered: 04/24/2014)
05/05/2014   181 PRELIMINARY ORDER OF FORFEITURE as to Angelo Peter Efthimiatos. Signed
                 by Judge Stephanie M. Rose on 5/5/2014. (DT) (Entered: 05/05/2014)
       Case 2:18-cr-00136-cr Document 1 Filed 11/19/18 Page 11 of 16
05/30/2014   182 First MOTION for Leave to Appear Pro Hac Vice filed by Attorney James F.
                 McLaughlin on behalf of Claimant Daniel Kropas. Motion referred to Helen C.
                 Adams. (McLaughlin, James) (Entered: 05/30/2014)
05/30/2014   183 TEXT ORDER granting 182 Motion for Leave to Appear Pro Hac Vice as to Attorney
                 James F. McLaughlin on behalf of Claimant Daniel Kropas. Signed by D. Hanghian
                 for Clerk Marjorie E. Krahn on 5/30/2014. (dmh) (Entered: 05/30/2014)
06/02/2014   184 First MOTION for Extension of Time by Daniel Kropas as to Angelo Peter
                 Efthimiatos. Motions referred to Helen C. Adams. Responses due by 6/12/2014
                 (McLaughlin, James) (Entered: 06/02/2014)
06/02/2014   185 First MOTION for Extension of Time by Daniel Kropas as to Angelo Peter
                 Efthimiatos. Motion referred to Helen C. Adams. Responses due by 6/12/2014
                 (McLaughlin, James) Modified on 6/2/2014 to remove reference to Michael
                 Efthimiatos (dmh). (Entered: 06/02/2014)
06/02/2014   186 RESPONSE to Motion by USA as to Angelo Peter Efthimiatos re 185 First MOTION
                 for Extension of Time Replies due by 6/12/2014. (McGuire, Maureen) (Entered:
                 06/02/2014)
06/03/2014   187 ORDER granting 184 / 185 Motion for Extension. Claimant's deadline to file a 21
                 U.S.C. § 853 petition is extended until Wednesday, July 9, 2014. The Government
                 shall have until Monday, July 14, 2014, to respond. Any replies are due on
                 Wednesday, July 16, 2014. A hearing on the matter is set for Friday, July 18, 2014, at
                 9:00 a.m. in Davenport, Iowa. Signed by Judge Stephanie M. Rose on 6/3/2014.
                 (Ternavska, Dasha) (Entered: 06/03/2014)
06/04/2014   188 Petition to Adjudicate Rights filed by U.S. Flight Aircraft Maintenance as to Angelo
                 Peter Efthimiatos, re: 181 Order for Forfeiture of Property. (bp ) Modified on 6/9/2014
                 changed from notice to petition (don, ). (Entered: 06/04/2014)
06/04/2014         Set Hearing as to Angelo Peter Efthimiatos: Hearing on Claimant Daniel Kropas'
                   Petition for Rehearing is set for 7/18/2014 at 09:00 AM in Davenport − Room 120 −
                   1st Floor before Judge Stephanie M. Rose. (dmh) (Entered: 06/04/2014)
06/06/2014   189 ORDER Regarding Sentencing Hearing as to Angelo Peter Efthimiatos. Signed by
                 Judge Stephanie M. Rose on 6/6/2014. (nsr) (Entered: 06/06/2014)
06/09/2014   191 OBJECTION TO PRESENTENCE INVESTIGATION REPORT (SEALED) 173 as to
                 Angelo Peter Efthimiatos. (Supplemental) (Lane, John) (Entered: 06/09/2014)
06/09/2014   192 NOTICE Declaration of Publication as to Angelo Peter Efthimiatos re 181 Order for
                 Forfeiture of Property (Attachments: # 1 Exhibit Notice of Forfeiture/Advertisement
                 Certification Report)(McGuire, Maureen) (Entered: 06/09/2014)
06/09/2014   193 TEXT ORDER on 188 Petition to Adjudicate Rights as to Angelo Peter Efthimiatos
                 (1) filed by U.S. Flight Aircraft Maintenance. The Government is ordered to respond
                 by the end of the day on Wednesday, June 18, 2014. Any replies are due by the end of
                 the day on Friday, June 27, 2014. Claimant is advised that, upon review of the filings
                 in this case, the Court may schedule a hearing on the Petition to Adjudicate Rights
                 filed by the Claimant, to be held in conjunction with a hearing on an anticipated
                 second petition to adjudicate rights by another third party under 21 U.S.C. § 853(n)(2)
                 that has been set for Friday, July 18, 2014, at 9:00 a.m. in Davenport, Iowa [see ECF
                 Nos. 185; 187]. Signed by Judge Stephanie M. Rose on 6/9/2014.(DT) (Entered:
                 06/09/2014)
06/10/2014         Set Deadline as to Angelo Peter Efthimiatos, Michael G Efthimiatos: Responses due
                   by 6/18/2014 188 . (bp ) (Entered: 06/10/2014)
06/10/2014   194 PETITION to Adjudicate Rights by Westconn Aviation LLC as to Angelo Peter
                 Efthimiatos, Michael G Efthimiatos. Responses due by 6/20/2014 (bp ) (Entered:
                 06/10/2014)
06/10/2014   195 TEXT ORDER on 194 Petition to Adjudicate Rights as to Angelo Peter Efthimiatos
                 (1): The Government is ordered to respond by the end of the day on Wednesday, June
                 18, 2014. Any replies are due by the end of the day on Friday, June 27, 2014. Claimant
                 is advised that, upon review of the filings in this case, the Court may schedule a
                 hearing on the Petition to Adjudicate Rights filed by the Claimant, to be held in
       Case 2:18-cr-00136-cr Document 1 Filed 11/19/18 Page 12 of 16

                  conjunction with a hearing on an anticipated second petition to adjudicate rights by
                  another third party under 21 U.S.C. § 853(n)(2) that has been set for Friday, July 18,
                  2014, at 9:00 a.m. in Davenport, Iowa [see ECF Nos. 185; 187; 188; 193]. Signed by
                  Judge Stephanie M. Rose on 6/10/2014. (Ternavska, Dasha) Modified on 6/10/2014 to
                  add "TEXT" (dmh). (Entered: 06/10/2014)
06/10/2014   196 REVISED FINAL PRESENTENCE INVESTIGATION REPORT (Sealed) as to
                 Angelo Peter Efthimiatos (Callear, Patty) (Entered: 06/10/2014)
06/10/2014        Set/Reset Deadlines as to Angelo Peter Efthimiatos: Responses due by 6/18/2014 in re
                  194 . (DT) (Entered: 06/10/2014)
06/10/2014        Set Deadlines re 194 PETITION to Adjudicate Rights. Response due by 6/18/2014.
                  Replies due by 6/27/2014. (dmh) (Entered: 06/10/2014)
06/12/2014   198 SENTENCING MEMORANDUM/BRIEF by Angelo Peter Efthimiatos (Lane, John)
                 (Entered: 06/12/2014)
06/13/2014   199 SENTENCING MEMORANDUM/BRIEF by Angelo Peter Efthimiatos (Attachments:
                 # 1 Declaration of Victim Losses)(Lane, John) (Entered: 06/13/2014)
06/13/2014   202 SENTENCING MEMORANDUM/BRIEF by USA as to Angelo Peter Efthimiatos
                 (Cronk, Clifford) (Entered: 06/13/2014)
06/16/2014   203 RESPONSE to Motion by USA as to Angelo Peter Efthimiatos re 188 PETITION to
                 Adjudicate Rights Stipulation to Recognize Claim of U.S. Flight Aircraft Maintenance
                 Replies due by 6/26/2014. (McGuire, Maureen) (Entered: 06/16/2014)
06/17/2014   204 NOTICE of Service as to Angelo Peter Efthimiatos re 181 Order for Forfeiture of
                 Property (McGuire, Maureen) (Entered: 06/17/2014)
06/18/2014   205 RESPONSE to Motion by USA as to Angelo Peter Efthimiatos re 194 PETITION to
                 Adjudicate Rights Stipulation to Recognize Claim of Westconn Aviation, LLC Replies
                 due by 6/30/2014. (McGuire, Maureen) (Entered: 06/18/2014)
06/19/2014   206 Minute Entry for proceedings held before Judge Stephanie M. Rose: Sentencing held
                 on 6/19/2014 for Angelo Peter Efthimiatos (1): Counts 1 and 2 superseded. On each of
                 Counts 1s and 2s, Defendant is sentenced to 57 months of incarceration, to run
                 concurrently. A 3−year term of SR to follow on Count 1s, and a 2−year term of SR to
                 follow on Count 2s, to run concurrently. Court orders a $100 special assessment on
                 each count ($200 total). Court orders $5,000 in restitution. (Court Reporter Kelli
                 Mulcahy.) (Main Document 206 replaced on 6/20/2014 to reflect correct restitution
                 and SR details) (DT) (Entered: 06/19/2014)
06/19/2014   212 JUDGMENT IN A CRIMINAL CASE as to Angelo Peter Efthimiatos (1): Counts 1
                 and 2 superseded. On Counts 1s and 2s, Defendant is sentenced to 57 months of
                 incarceration, to run concurrently. A 3−year term of SR to follow on Count 1s, and a
                 2−year term of SR to follow on Count 2s, to run concurrently. Court orders a $100
                 special assessment on each count. Court orders $5,000 in restitution. Signed by Judge
                 Stephanie M. Rose on 6/19/2014. (DT) (Entered: 06/20/2014)
06/19/2014   213 Sealed Judgment (DT). (Entered: 06/20/2014)
06/20/2014   214 EXHIBITS RECEIVED by Clifford R Cronk, III on behalf of USA from Forfeiture
                 Hearing 177 (see also 178 Exhibit List, 179 Sealed Exhibits). (DT) (Entered:
                 06/20/2014)
07/03/2014   218 First PETITION to Adjudicate Rights regarding forfeited property by Daniel Kropas
                 as to Angelo Peter Efthimiatos. Responses due by 7/14/2014 (Attachments: # 1
                 Affidavit Affidavit of Claimant, # 2 Affidavit Affidavit of Witness, # 3 Exhibit
                 Claimant's Exhibits)(McLaughlin, James) (Entered: 07/03/2014)
07/03/2014   219 NOTICE OF APPEAL by Angelo Peter Efthimiatos re 212 Judgment,. (Lane, John)
                 (Entered: 07/03/2014)
07/03/2014   220 NOTIFICATION OF APPEAL and NOA Supplement by District Court Clerk to
                 USCA as to Angelo Peter Efthimiatos re 219 Notice of Appeal − Final Judgment filed
                 on 07/03/14 (bp) (Entered: 07/03/2014)
       Case 2:18-cr-00136-cr Document 1 Filed 11/19/18 Page 13 of 16
07/09/2014   221 USCA Case Number as to Angelo Peter Efthimiatos. Case Number 14−2612 for 219
                 Notice of Appeal − Final Judgment filed by Angelo Peter Efthimiatos. (bp ) (Entered:
                 07/09/2014)
07/09/2014   222 USCA Scheduling Order as to 219 Notice of Appeal − Final Judgment filed by Angelo
                 Peter Efthimiatos. (bp ) (Entered: 07/09/2014)
07/10/2014   223 First MOTION for Hearing/Oral Arguments to appear telephonically by Daniel
                 Kropas as to Angelo Peter Efthimiatos, Michael G Efthimiatos. Responses due by
                 7/21/2014 (McLaughlin, James) (Entered: 07/10/2014)
07/10/2014   224 ORDER: ORDER denying 223 Claimant Daniel J. Kropas's Motion to Appear
                 Telephonically. Signed by Judge Stephanie M. Rose on 7/10/2014. (nsr) (Entered:
                 07/10/2014)
07/11/2014   225 MOTION to Dismiss Claim by USA as to Angelo Peter Efthimiatos, Michael G
                 Efthimiatos. Responses due by 7/21/2014 (Attachments: # 1 Brief in Support, # 2
                 Exhibit Faa Docs)(McGuire, Maureen) (Entered: 07/11/2014)
07/11/2014   226 TEXT ORDER as to Angelo Peter Efthimiatos re 225 MOTION to Dismiss Claim :
                 Claimant Daniel J. Kropas shall have until the close of business on Monday, July 14,
                 2014, to file any resistance to the Motion to Dismiss. The previously set evidentiary
                 hearing shall remain set for Friday, July 18, 2014, at 9:00 a.m. in Davenport, Iowa,
                 until further notice. Signed by Judge Stephanie M. Rose on 7/11/2014. (DT) (Entered:
                 07/11/2014)
07/14/2014   227 RESPONSE in Opposition/Resistance by Daniel Kropas as to Angelo Peter
                 Efthimiatos, Michael G Efthimiatos re 225 MOTION to Dismiss Claim of Daniel
                 Kropas Replies due by 7/24/2014. (Attachments: # 1 Exhibit Exhibits by
                 Claimant)(McLaughlin, James) (Entered: 07/14/2014)
07/14/2014   228 TEXT ORDER in re 225 Motion to Dismiss Claim by USA and 227 Resistance by
                 Claimant. The Court will rule on the issue of standing at the beginning of the Motion
                 Hearing set for 9:00 am on Friday, July 18, 2014. The previously imposed deadline for
                 the Government response to 218 Petition to Adjudicate Rights by Claimant is
                 continued from Monday, July 14, 2014, to the close of business on Tuesday, July 15,
                 2014. Parties are to be prepared to present evidence and argument on both matters on
                 Friday, July 18, 2014.Signed by Judge Stephanie M. Rose on 7/14/2014. (DT)
                 (Entered: 07/14/2014)
07/15/2014   229 NOTICE United States' Reply as to Angelo Peter Efthimiatos re 225 Motion to
                 Dismiss Claim. (McGuire, Maureen) Modified on 7/16/2014 to change link (rmj).
                 (Entered: 07/15/2014)
07/16/2014   230 TRANSCRIPT of Proceedings as to Angelo Peter Efthimiatos re 206 Sentencing,, held
                 on June 19, 2014 before Judge Stephanie M. Rose. Tape/Page No(s): 1 − 40. Court
                 Reporter/Transcriber Kelli Mulcahy, Telephone number (515)284−6219. Transcript
                 may be viewed at court public terminal or purchased through Court
                 Reporter/Transcriber before deadline for Release of Transcript Restriction. After that
                 date it may be obtained through court reporter, Clerk's Office, or PACER. Redaction
                 Request due 8/11/2014. Redacted Transcript Deadline set for 8/21/2014. Release of
                 Transcript Restriction set for 10/17/2014. (Mulcahy, Kelli) (Entered: 07/16/2014)
07/16/2014   231 First PETITION to Adjudicate Rights is withdrawn by Daniel Kropas as to Angelo
                 Peter Efthimiatos, Michael G Efthimiatos. Responses due by 7/28/2014 (McLaughlin,
                 James) (Entered: 07/16/2014)
07/17/2014   232 Documents Sent, re: 219 Notice of Appeal − Final Judgment. (bp ) (Entered:
                 07/17/2014)
07/18/2014   233 WITHDRAWAL of Motion by Daniel Kropas as to Angelo Peter Efthimiatos, Michael
                 G Efthimiatos re 218 First PETITION to Adjudicate Rights regarding forfeited
                 property filed by Daniel Kropas. See entry #231, filed incorrectly. (bp ) (Entered:
                 07/18/2014)
07/29/2014   234 TRANSCRIPT of Proceedings as to Angelo Peter Efthimiatos re 177 Forfeiture
                 Hearing held on April 24, 2014 before Judge Stephanie M. Rose. Tape/Page No(s): 1 −
                 71. Court Reporter/Transcriber Kelli Mulcahy, Telephone number (515)284−6219.
       Case 2:18-cr-00136-cr Document 1 Filed 11/19/18 Page 14 of 16

                   Transcript may be viewed at court public terminal or purchased through Court
                   Reporter/Transcriber before deadline for Release of Transcript Restriction. After that
                   date it may be obtained through court reporter, Clerk's Office, or PACER. Redaction
                   Request due 8/22/2014. Redacted Transcript Deadline set for 9/2/2014. Release of
                   Transcript Restriction set for 10/30/2014. (Mulcahy, Kelli) (Entered: 07/29/2014)
07/29/2014   235 TRANSCRIPT of Proceedings as to Michael G Efthimiatos re 207 Sentencing held on
                 June 19, 2014 before Judge Stephanie M. Rose. Tape/Page No(s): 1 − 61. Court
                 Reporter/Transcriber Kelli Mulcahy, Telephone number (515)284−6219. Transcript
                 may be viewed at court public terminal or purchased through Court
                 Reporter/Transcriber before deadline for Release of Transcript Restriction. After that
                 date it may be obtained through court reporter, Clerk's Office, or PACER. Redaction
                 Request due 8/22/2014. Redacted Transcript Deadline set for 9/2/2014. Release of
                 Transcript Restriction set for 10/30/2014. (Mulcahy, Kelli) (Entered: 07/29/2014)
08/06/2014   237 Documents Sent, re: 219 Notice of Appeal − Final Judgment. (bp ) (Entered:
                 08/06/2014)
08/08/2014   239 Final MOTION for Forfeiture of Property by USA as to Angelo Peter Efthimiatos.
                 Responses due by 8/18/2014 (Attachments: # 1 Text of Proposed Order)(McGuire,
                 Maureen) (Entered: 08/08/2014)
08/13/2014   242 FINAL ORDER OF FORFEITURE as to Defendant Angelo Peter Efthimiatos (1).
                 Signed by Judge Stephanie M. Rose on 8/13/2014. (nsr) (Entered: 08/13/2014)
09/09/2014   244 Judgment Returned Executed as to Angelo Peter Efthimiatos on 9/2/2014. Defendant
                 committed to USP Canaan, Waymart, Pennsylvania. (sc ) (Entered: 09/09/2014)
09/15/2014   245 PARTIAL TRANSCRIPT of Proceedings − Testimony of Jack Martin Cooper as to
                 Angelo Peter Efthimiatos, Michael G Efthimiatos re 130 Jury Trial (Day 2 through last
                 day) held on February 4, 2014 before Judge Stephanie M. Rose. Tape/Page No(s): 1 −
                 36. Court Reporter/Transcriber Kelli Mulcahy, Telephone number (515)284−6219.
                 Transcript may be viewed at court public terminal or purchased through Court
                 Reporter/Transcriber before deadline for Release of Transcript Restriction. After that
                 date it may be obtained through court reporter, Clerk's Office, or PACER. Redaction
                 Request due 10/9/2014. Redacted Transcript Deadline set for 10/20/2014. Release of
                 Transcript Restriction set for 12/18/2014. (Mulcahy, Kelli) (Entered: 09/15/2014)
09/15/2014   246 PARTIAL TRANSCRIPT of Proceedings − Testimony of Jay Bump as to Angelo
                 Peter Efthimiatos, Michael G Efthimiatos re 134 Jury Trial (Day 2 through last day)
                 held on February 6, 2014 before Judge Stephanie M. Rose. Tape/Page No(s): 1 − 62.
                 Court Reporter/Transcriber Kelli Mulcahy, Telephone number (515)284−6219.
                 Transcript may be viewed at court public terminal or purchased through Court
                 Reporter/Transcriber before deadline for Release of Transcript Restriction. After that
                 date it may be obtained through court reporter, Clerk's Office, or PACER. Redaction
                 Request due 10/9/2014. Redacted Transcript Deadline set for 10/20/2014. Release of
                 Transcript Restriction set for 12/18/2014. (Mulcahy, Kelli) (Entered: 09/15/2014)
10/30/2014   247 NOTICE OF SALE as to Angelo Peter Efthimiatos. (bp ) (Entered: 10/30/2014)
11/10/2014   248 Documents Sent re 219 Notice of Appeal − Final Judgment. (bp ) (Entered:
                 11/10/2014)
02/13/2015         PUBLIC DOCKET ANNOTATION as to Angelo Peter Efthimiatos: HC2255 filed on
                   2/10/15 under civil number 4−15−cv−45 (don, ) (Entered: 02/13/2015)
02/25/2015   255 OPINION/JUDGMENT of USCA as to Angelo Peter Efthimiatos re 219 Notice of
                 Appeal − Final Judgment (Attachments: # 1 Opinion, # 2 Judgment) (bp ) (Entered:
                 02/26/2015)
04/27/2015   262 MANDATE of USCA as to Angelo Peter Efthimiatos. (bp ) (Entered: 04/27/2015)
05/04/2015   264 MOTION to Amend Judgment and Commitment Order by Angelo Peter Efthimiatos.
                 Responses due by 5/14/2015 *NOTE: Two envelopes sent to Davenport containing
                 this pleading − one for Judge Rose and one for Clerk's Office. (Attachments: # 1 Case
                 law, # 2 Envelopes) (rmj) Modified on 5/4/2015 (rmj). (Entered: 05/04/2015)
       Case 2:18-cr-00136-cr Document 1 Filed 11/19/18 Page 15 of 16
05/22/2015   265 REPLY to Motion by Angelo Peter Efthimiatos re 264 MOTION to Alter/Amend
                 Judgment (bp ) (Entered: 05/22/2015)
06/02/2015   266 EMERGENCY MOTION to Sign Amended 212 Judgment and Commitment Order by
                 Angelo Peter Efthimiatos. Responses due by 6/12/2015 (bp ) (Entered: 06/02/2015)
06/03/2015   267 NOTICE as to Angelo Peter Efthimiatos. (bp ) (Entered: 06/03/2015)
06/08/2015   269 NOTICE as to Angelo Peter Efthimiatos re 266 MOTION to Amend/Correct 212
                 Judgment, (bp ) (Entered: 06/09/2015)
06/23/2015   270 INITIAL REVIEW ORDER filed in 4:15−cv−00045. For the reasons set forth in the
                 written order, the 2255 Motion (1) is DENIED. Outstanding motions on the civil
                 docket ((3), (4), (5), (6)) and this criminal docket ( 264 , 266 ) are DENIED as moot.
                 Signed by Judge Stephanie M. Rose on 6/23/2015. (DT) (Entered: 06/23/2015)
06/25/2015   271 Judgment filed in 4:15−cv−45 as to Angelo Peter Efthimiatos. (sc) (Entered:
                 06/25/2015)
08/05/2015   273 NOTICE OF APPEAL ***Original filed in the 8th CCA on 7/13/15*** by Angelo
                 Peter Efthimiatos re 270 Order on Motion to Alter Judgment,, Order on Motion to
                 Amend/Correct,. (don, ) (Entered: 08/05/2015)
08/05/2015   274 NOTIFICATION OF APPEAL and NOA Supplement by District Court Clerk to
                 USCA as to Angelo Peter Efthimiatos re 273 Notice of Appeal − Final Judgment filed
                 on 8/5/2015 (don, ) (Entered: 08/05/2015)
03/01/2016   275 EXHIBIT WITHDRAWAL LETTER to John L Lane. Withdrawal of Exhibits due by
                 3/31/2016. (Attachments: # 1 Receipt for Exhibits) (bp ) (Entered: 03/01/2016)
03/01/2016   276 EXHIBIT WITHDRAWAL LETTER to Clifford R Cronk, III. Withdrawal of Exhibits
                 due by 3/31/2016. (Attachments: # 1 Receipt for Exhibits) (bp ) (Entered: 03/01/2016)
03/10/2016   277 EXHIBITS RECEIVED by John L Lane. (bp ) (Entered: 03/10/2016)
03/10/2016   278 EXHIBITS RECEIVED by Clifford R Cronk, III (bp ) (Entered: 03/10/2016)
12/07/2017   287 ORDER on Status Report and Issuance of a Summons as to defendant Angelo Peter
                 Efthimiatos. Signed by Judge Stephanie M. Rose on 12/7/2017. (bp ) (Entered:
                 12/07/2017)
12/07/2017   288 Summons Issued in case as to Angelo Peter Efthimiatos. Hearing set for 1/17/2018
                 10:00 AM in Davenport − Room 120 − 1st Floor before Judge Stephanie M. Rose. (bp
                 ) (Main Document 288 replaced on 1/16/2018) (bp). (Entered: 12/07/2017)
12/27/2017         ***CJA Attorney Appointment accepted by Attorney Andrea D Mason for Angelo
                   Peter Efthimiatos. (bp) (Entered: 12/27/2017)
01/03/2018   289 Summons Returned Executed on 01/02/18 as to Angelo Peter Efthimiatos. (bp)
                 (Entered: 01/03/2018)
01/17/2018   290 Minute Entry for proceedings held before Judge Stephanie M. Rose: Initial
                 Appearance − Violation Proceedings of Supervised Release as to Angelo Peter
                 Efthimiatos held on 1/17/2018. Defendant was appointed counsel. (Court Reporter
                 Linda Egbers.) (kmc) (Entered: 01/17/2018)
01/17/2018   291 Minute Entry for proceedings held before Judge Stephanie M. Rose: Status Conference
                 re 287 Order on Status Report as to Angelo Peter Efthimiatos held on 1/17/2018.
                 (Court Reporter Linda Egbers.) (kmc) (Entered: 01/17/2018)
01/17/2018   292 CJA 23 Financial Affidavit by Angelo Peter Efthimiatos. (kmc) (Entered: 01/19/2018)
01/17/2018   293 ORDER FOR APPOINTMENT OF COUNSEL as to Angelo Peter Efthimiatos.
                 Signed by Judge Stephanie M. Rose on 1/17/2018. (kmc) (Entered: 01/19/2018)
01/19/2018   296 ORDER MODIFYING THE CONDITIONS OF SUPERVISED RELEASE as to
                 Angelo Peter Efthimiatos. Signed by Judge Stephanie M. Rose on 1/19/2018. (kmc)
                 (Entered: 01/20/2018)
01/20/2018   294 EXHIBIT AND WITNESS LIST as to Angelo Peter Efthimiatos in re 291 Status
                 Conference. (kmc) (Entered: 01/20/2018)
       Case 2:18-cr-00136-cr Document 1 Filed 11/19/18 Page 16 of 16
01/20/2018   295 EXHIBITS RECEIVED by Andrea D Mason re 291 . (kmc) (Entered: 01/20/2018)
04/12/2018   301 Warrant of Arrest Returned Executed on 4/12/18 in case as to Angelo Peter
                 Efthimiatos. (dmh) (Entered: 04/12/2018)
10/15/2018   303 Emergency Petition for a Writ of Mandamus, Declaratory Judgment and Injunctive
                 Relief filed with the 8th Circuit Court of Appeals as to Angelo Peter Efthimiatos. (bp)
                 (Entered: 10/22/2018)
10/16/2018   302 TRANSCRIPT of Proceedings as to Angelo Peter Efthimiatos re 291 Status
                 Conference held on 1−17−18 before Judge Rose. Tape/Page No(s): 1−38. Court
                 Reporter/Transcriber Linda Egbers, Telephone number 563−884−7737. Transcript
                 may be viewed at court public terminal or purchased through Court
                 Reporter/Transcriber before deadline for Release of Transcript Restriction. After that
                 date it may be obtained through court reporter, Clerk's Office, or PACER. Redaction
                 Request due 11/9/2018. Redacted Transcript Deadline set for 11/19/2018. Release of
                 Transcript Restriction set for 1/17/2019. (Egbers, Linda) (Entered: 10/16/2018)
10/22/2018   304 Judgment from the 8th Circuit Court of Appeals as to Angelo Peter Efthimiatos re 303
                 Notice (Other). Petition for writ of mandamus has been considered by the court and is
                 denied. (bp) (Entered: 10/22/2018)
10/22/2018   305 MANDATE from the 8th Circuit Court of Appeals as to Angelo Peter Efthimiatos.
                 (bp) (Entered: 10/22/2018)
